Exhibit 10.82
AMENDMENT NO. 1
TO THE
NACCO MATERIALS HANDLING GROUP, INC.
EXCESS RETIREMENT PLAN
(EFFECTIVE JANUARY 1, 2008)
     NACCO Materials Handling Group, Inc. hereby adopts this Amendment No. 1 to
the NACCO Materials Handling Group, Inc. Excess Retirement Plan (Effective
January 1, 2008), effective as of January 1, 2008. Words and phrases used herein
with initial capital letters that are defined in the Plan are used herein as so
defined.
Section 1
     Section 2.11(b)(ii) of the Plan is hereby amended by adding the following
parenthetical phrase to the end thereof, to read as follows:
     “(or who was a participant in the NACCO Materials Handling Group, Inc.
Unfunded Benefit Plan on December 31, 2007).”
          EXECUTED this 11th day of November, 2008.

                  NACCO MATERIALS HANDLING         GROUP, INC.    
 
           
 
  By:   /s/ Charles Bittenbender
 
        Title: Secretary    

1